UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7602


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONNAY JAMES RIKARD, JR., a/k/a DJ,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:11-cr-02063-JFA-2)


Submitted: August 29, 2017                                  Decided: September 14, 2017


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnay James Rikard, Jr., Appellant Pro Se. Jimmie Ewing, James Hunter May, John
David Rowell, Assistant United States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donnay James Rikard, Jr., appeals the district court’s orders denying his motions

for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2012), in which he requested a

sentence reduction based on Amendment 782 to the Sentencing Guidelines. We have

reviewed the record and find no reversible error. Accordingly, we affirm.

       A district court may reduce a prison term if a defendant’s Guidelines range has

subsequently been lowered by the Sentencing Commission and the reduction is consistent

with applicable policy statements. 18 U.S.C. § 3582(c)(2). We review for abuse of

discretion a district court’s decision whether to reduce a sentence under § 3582(c)(2) and

review de novo a district court’s conclusion on the scope of its legal authority under that

provision. United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016).

       Here, the district court did not err when it denied Rikard’s motions to reduce

sentence because he received the benefit of a variance at sentencing and his sentence for

his drug offense is less than the bottom of his amended Guidelines range. Accordingly, we

grant Rikard’s motion to seal and affirm the district court’s orders denying Rikard’s

§ 3582(c)(2) motions.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2